        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 1 of 24




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


  ELIZABETH AMABLE and KAITLYN                    Civil Action No. 20-cv-03811-KMK
  AMABLE, individually and on behalf of
  all others similarly situated,                  FIRST AMENDED CLASS ACTION
                                                  COMPLAINT AND DEMAND FOR
                             Plaintiffs,          JURY TRIAL
            v.

  THE NEW SCHOOL,

                              Defendant.


       Plaintiffs Elizabeth Amable and Kaitlyn Amable (“Plaintiffs”) bring this action on behalf

of themselves and all others similarly situated against Defendant The New School

(“Defendant”). Plaintiffs make the following allegations pursuant to the investigation of their

counsel and based upon information and belief, except as to the allegations specifically

pertaining to themselves, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at The New School, and who, because of Defendant’s

response to the Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the

education for which they paid, and/or the services for which their fees paid, without having their

tuition and fees refunded to them.

       2.        The New School is one of the country’s most preeminent private universities,

with an enrollment of over 10,000 students. The New School is comprised of five divisions:

the Parsons School of Design, the Eugene Lang College of Liberal Arts, The New School for

Social Research, the Schools of Public Engagement, and the College of Performing Arts which
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 2 of 24




consists of the Mannes School of Music, the School of Drama, and the School of Jazz and

Contemporary Music. The New School offers 81 different degree/diploma programs and majors.

       3.      Plaintiffs and The New School entered into a contractual agreement where

Plaintiffs would provide payment in the form of tuition and fees and Defendant, in exchange,

would provide in- person educational services, experiences, opportunities, and other related

services to Ms. Kaitlyn Amable. The terms of the contractual agreement where set forth in

publications from The New School, including The New School’s Spring Semester 2020 Course

Catalog (“Course Catalog”).1

       4.      When Plaintiffs and Class Members sought to enter into a contractual agreement

with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiffs

and Class Members viewed the Course Catalog to make specific course selections prior to

registering and paying for selected courses.

       5.      The Course Catalog provided Plaintiffs and Class Members with information

regarding the courses offered, the instructor, the days and times during which the courses would

be held, and the location (including the building and room number) in which courses would be

held. An exemplar of the Spring Semester 2020 Course Catalog is pasted below:




1
 https://web.archive.org/web/20200401205236/https://courses.newschool.edu/ (last visited Aug.
31, 2020)

                                                2
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 3 of 24




       6.     Indeed, the Course Catalog specifically allows for students to search for courses

to enroll in based on “Campus,” which includes options for “New York City,” “Paris,” or

“Online,” as seen below:




                                               3
          Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 4 of 24




        7.        Other publications from The New School reference the in-person nature of the

Spring Semester 2020 course offerings, including course specific syllabi and The New Schools

Policies and Procedures, including the Attendance Statement,2 which detail the policies,

procedures, and expectations of The New School’s students. The Attendance Statement, for

example, describes the policies regarding classroom absences. Students are informed that

“[r]egular attendance and class participation are important factors in student learning,” and

faculty are “expected to articulate this idea,” as well as “monitor student progress and attendance

regularly.” Id.

        8.        The New School’s Spring 2020 semester commenced on or about January 21,

2020, and concluded on or about May 11, 2020. Plaintiffs and Class Members’ payment of

tuition and fees were intended to cover in-person education, experiences, and services for the

entirety of the Spring Semester 2020.

        9.        On March 11, 2020, The New School announced on its website that because of

the global COVID-19 pandemic, beginning Monday, March 23 (the first day back from Spring

Break) all classes would be held remotely until at least April 12, 2020.3

        10.       On March 12, 2020, The New School announced on its website that for March 13-

15, “[a]ll classes and campus activities are canceled, including face-to-face, online, youth and

continuing education.”4 On March 16, 2020, The New School announced on its website that all

classes would be conducted online for the remainder of the Spring 2020 semester.5



2
 https://www.newschool.edu/provost/attendance-taking-policy/ (last visited Aug. 31, 2020).
3
 https://blogs.newschool.edu/community-messages/2020/03/11/coronavirus-covid-19-update-
spring-break-and-the-weeks-beyond/ (last visited Aug. 31, 2020).
4
  https://blogs.newschool.edu/community-messages/2020/03/12/coronavirus-covid-19-update-important-update-for-
new-york-city-campus/ (last visited Aug. 31, 2020).
5
  https://blogs.newschool.edu/community-messages/2020/03/16/all-classes-for-the-remainder-of-the-semester-will-
be-conducted-online/ (last visited Aug. 31, 2020).


                                                       4
         Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 5 of 24




       11.     Thus, The New School did not hold any in-person classes after March 12, 2020.

Classes that continued were only offered in an online format, with no in-person instruction.

       12.     As a result of the closure of Defendant’s facilities, Defendant did not deliver the

educational services, facilities, access and/or opportunities that Plaintiffs and the putative class

contracted and paid for. The online learning options offered to The New School students were

subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students were deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique. The remote learning options were in no way the equivalent of the in-

person education that Plaintiffs and the putative class members contracted and paid for.

       13.     The New School did not provide in-person education, experiences, or related

services for approximately 50% of the Spring Semester 2020.

       14.     Nonetheless, The New School has not refunded any tuition or mandatory fees for

the Spring 2020 semester.

       15.     Plaintiffs and the putative class did not enter into an agreement with The New

School for online education, but rather sought to receive in-person education from The New

School. Plaintiffs and the putative class are therefore entitled to a refund of tuition and fees for

in-person educational services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       16.     Plaintiffs seek, for themselves and Class members, Defendant’s disgorgement of

the pro-rated portion of tuition and fees (or at minimum a portion thereof), proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek a return of these amounts on behalf of




                                                  5
         Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 6 of 24




themselves and the Class as defined below.

                                             PARTIES

       17.     Plaintiff Elizabeth Amable is a citizen of New York who resides in Wappinger

Falls, New York. Ms. Elizabeth Amable the parent of an undergraduate student at The New

School. Ms. Elizabeth Amable’s daughter was pursuing a Bachelor of Fine Arts Degree in

Communication Design. The Communication Design program at The New School relies

extensively on in-person instruction, peer collaboration, and access to The New School’s

facilities. None of these resources were available to Ms. Elizabeth Amable’s daughter while in-

person classes are suspended. Ms. Elizabeth Amable paid approximately $11,000 in tuition and

fees to Defendant for the Spring 2020 semester. Ms. Elizabeth Amable has not been provided a

refund of any tuition monies paid, despite the fact that in-person classes were not held from

March 12, 2020 to the conclusion to the Spring 2020 semester. Ms. Elizabeth Amable has also

not been provided a refund of all fees.

       18.     Plaintiff Kaitlyn Amable is a citizen of New York who resides in New York, New

York. Ms. Kaitlyn Amable was an undergraduate student at The New School during the Spring

2020 Semester, pursuing a Bachelor of Fine Arts Degree in Communication Design. The

Communication Design program at The New School relies extensively on in-person instruction,

peer collaboration, and access to The New School’s facilities. None of these resources were

available to Ms. Kaitlyn Amable while in-person classes are suspended. Ms. Kaityln Amable

paid approximately $4,000 in tuition and fees to Defendant for the Spring 2020 semester. Ms.

Kaitlyn Amable has not been provided a refund of any tuition monies paid, despite the fact that

in-person classes were not held from March 12, 2020 to the conclusion to the Spring 2020

semester. Ms. Kaitlyn Amable has also not been provided a refund of all fees.




                                                6
         Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 7 of 24




       19.     The fees Plaintiffs paid include a mandatory $600 University Services Fee, a $55

EPP Enrollment Fee, and a mandatory $8 Student Senate Fee.

       20.     The “University Services Fee” was described as a “fee [that] covers a range of

supportive services for students at The New School.”6 While the “Student Senate Fee applies to

all matriculated students in all programs,” in order to maintain and run the Student Senate and

affiliated clubs and organizations. Id.

       21.     The New School has reduced the University Services Fee to $225 for the 2020-21

Academic Year, during which all Fall 2020 classes will be online.7

       22.     Prior to beginning the Spring 2020 semester, and prior to paying tuition and fees,

Plaintiffs consulted the Course Catalog and enrolled in courses for the Spring 2020 semester. In

consulting the Course Catalog, Plaintiffs understood and believed that every course in which Ms.

Kaitlyn Amable enrolled was to be taught in-person. Plaintiffs’ understanding and belief was

based on the course specifying an on-campus location where the course would be taught, as well

as that the courses were listed as “Campus: New York City” rather than, “Campus: Online” on

the Course Catalog search function.8 Thus, the in-person nature of the courses was part of the

benefit of the bargain, and Plaintiffs would not have paid as much, if any, tuition and fees for the

Spring 2020 semester at The New School had they known that the courses would not, in fact, be

taught in-person.

       23.     Indeed, Ms. Kaitlyn Amable’s Spring 2020 semester schedule, as seen on her




6
  https://web.archive.org/web/20200513215223/https://www.newschool.edu/tuition-fees-
billing/current-tuition/# (last visited Aug. 31, 2020).
7
  https://www.newschool.edu/tuition-fees-billing/current-tuition/ (last visited Aug. 31, 2020) &
https://www.newschool.edu/year-ahead/ (last visited Aug. 31, 2020).
8
  https://web.archive.org/web/20200401205236/https://courses.newschool.edu/ (last visited Aug.
31, 2020)

                                                 7
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 8 of 24




student schedule shows that each and every class in which she enrolled was to be taught in-

person, at the New York City campus:




                                               8
            Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 9 of 24




        24.     Defendant The New School is a private research university with its principal place

of business at 66 West 12th Street, New York, NY 10011.

                                 JURISDICTION AND VENUE

        25.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        26.     This Court has personal jurisdiction over Defendant because it is headquartered in

this District, and many of the acts and transactions giving rise to this action occurred in this

District.

        27.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Defendant is

a resident of this District. Specifically, the contract that is the subject of this action was formed


                                                  9
         Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 10 of 24




in this District.

                                      FACTUAL ALLEGATIONS

Plaintiffs And Class Members Paid Tuition And Fees For Spring Semester 2020

        28.         Plaintiffs and Class members are individuals who paid the cost of tuition and

other fees for the Spring 2020 Semester at The New School.

        29.         Spring Semester 2020 classes at The New School began on or about January 21,

2020. Classes for the semester concluded on or around May 13, 2020.

        30.         Plaintiffs and Class members paid the cost of tuition for the Spring Semester

2020. They also paid other fees associated with the Spring Semester 2020.

        31.         Spring 2020 tuition costs at The New School for undergraduate students ranges

from approximately $24,380 to $25,230 per semester, with the exception of The Schools of

Public Engagement, which costs $1,335 per credit. The New School also charges mandatory

fees for undergraduate students on a per-semester basis, which includes but is not limited to a

$600 University Services Fee.

        32.         Spring 2020 tuitions costs for graduate students varies on the program of study.

Some degree programs charge for full-time tuition whereas other programs charge on a per-

credit basis, as depicted in the charts below:




                                                    10
Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 11 of 24




                              11
         Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 12 of 24




         33.   The tuition and fees described in the paragraph above is provided by way of

example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

In Response To COVID-19, The New School Cancelled All In-Person Classes

         34.   On March 16, 2020, The New School announced that because of the global

COVID-19 pandemic, beginning Monday, March 23 (the first day back from Spring Break) all

classes for the remainder of the Spring 2020 Semester would be held remotely.

         35.   From March 12, 2020 through the end of the Spring Semester 2020, The New

School did not hold any in-person classes. As of Sunday, March 22, most campus buildings

have been closed until further notice. Classes that continued were only been offered in an online

format, with no in-person instruction. Even classes for students with concentrations in areas

where in-person instruction is especially crucial (such as music, theatre, design, and visual arts)

have only had access to minimum online education options.

         36.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. Plaintiffs and the putative class are therefore entitled to a refund of

all tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Defendant did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

         37.   Plaintiffs and members of the Class did not choose to attend an online institution

of higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

basis.

         38.   Defendant markets its on-campus experience as a benefit of enrollment on The




                                                  12
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 13 of 24




New School’s website:




       39.     The online learning options being offered to The New School students are subpar

in practically every aspect and a shadow of what they once were, from the lack of facilities,

materials, and access to faculty. Students have been deprived of the opportunity for

collaborative learning and in-person dialogue, feedback, and critique.

       40.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for. The remote education being provided

is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

The tuition and fees for in-person instruction at The New School are higher than tuition and fees

for its online certificate programs because such costs cover not just the academic instruction, but

encompass an entirely different experience which includes but is not limited to:

                   •    Face to face interaction with professors, mentors, and peers;

                   •    Access to facilities such as libraries, laboratories, computer labs, and
                        study room;

                   •    Student governance and student unions;

                   •    Extra-curricular activities, groups, intramural sports, etc.;

                   •    Student art, cultures, and other activities;

                   •    Social development and independence;

                   •    Hands on learning and experimentation;

                   •    Networking and mentorship opportunities.


                                                  13
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 14 of 24




       41.     Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek return of these amounts on behalf of

themselves and the Class as defined below.

                                        CLASS ALLEGATIONS

       42.     Plaintiffs seek to represent a class defined as all people who paid The New School

Spring Semester 2020 tuition and/or fees for in-person educational services that The New School

failed to provide, and whose tuition and fees have not been refunded (the “Class”). Specifically

excluded from the Class are Defendant, Defendant’s officers, directors, agents, trustees, parents,

children, corporations, trusts, representatives, employees, principals, servants, partners, joint

ventures, or entities controlled by Defendant, and their heirs, successors, assigns, or other

persons or entities related to or affiliated with Defendant and/or Defendant’s officers and/or

directors, the judge assigned to this action, and any member of the judge’s immediate family.

       43.     Plaintiffs also seek to represent a subclass consisting of Class members who

reside in New York (the “Subclass”).

       44.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       45.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiffs reasonably estimates that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class




                                                 14
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 15 of 24




members is unknown to Plaintiffs, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.

       46.         Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

             (a)      whether Defendant accepted money from Class and Subclass members in

                      exchange for the promise to provide services;

             (b)      whether Defendant has provided the services for which Class and Subclass

                      members contracted; and

             (c)      whether Class and Subclass members are entitled to a refund for that portion

                      of the tuition and fees that was contracted for services that Defendant did not

                      provide.

             (d)      whether Defendant has unlawfully converted money from Plaintiffs, the Class

                      and Subclass; and

             (e)      whether Defendant is liable to Plaintiffs, the Class, and Subclass for unjust

                      enrichment.

       47.         Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiffs.




                                                   15
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 16 of 24




       48.         Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Class and Subclass. Plaintiffs have retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiffs have no interests that are

antagonistic to those of the Class or Subclass.

       49.         Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       50.         In the alternative, the Class and Subclass may also be certified because:

             (a)      the prosecution of separate actions by individual Class and Subclass members

                      would create a risk of inconsistent or varying adjudications with respect to

                      individual Class members that would establish incompatible standards of

                      conduct for the Defendant;




                                                    16
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 17 of 24




             (b)      the prosecution of separate actions by individual Class and Subclass members

                      would create a risk of adjudications with respect to them that would, as a

                      practical matter, be dispositive of the interests of other Class members not

                      parties to the adjudications, or substantially impair or impede their ability to

                      protect their interests; and/or

             (c)      Defendant has acted or refused to act on grounds generally applicable to the

                      Class as a whole, thereby making appropriate final declaratory and/or

                      injunctive relief with respect to the members of the Class as a whole.

                                              COUNT I
                                        Breach Of Contract
                                (On Behalf Of The Class And Subclass)

       51.         Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       52.         Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendants.

       53.         Plaintiffs and Defendant entered into a contractual relationship where Plaintiffs

would provide payment in the form of tuition and fees, and Defendant, in exchange, would

provide in-person educational services, experiences, opportunities, and other related services.

The terms of the parties’ contractual relationship are set forth in publications from Defendant,

including the Spring Semester 2020 Course Catalog.9

       54.         When Plaintiffs and Class Members sought to enter into a contractual agreement

with Defendant for the provision of educational services for the Spring Semester 2020, Plaintiffs




9
 https://web.archive.org/web/20200401205236/https://courses.newschool.edu/ (last visited Aug.
31, 2020)

                                                    17
           Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 18 of 24




and Class Members viewed the Course Catalog to make specific course selections prior to

registering and paying tuition and fees for those selected courses. Defendant’s Course Catalog

constitutes an offer to enter a contractual agreement.

       55.      The Course Catalog provided Plaintiffs and Class Members with information

regarding the courses offered, the instructor, the days and times during which the courses would

be held, and the location (including the building and room number) in which the courses would

be held.

       56.      Indeed, the Course Catalog search function allowed students to search and register

for classes based on “Campus” and then search for “New York City,” “Paris,” or “Online.”

       57.      As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiffs, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Semester.

       58.      Defendant materially breached the parties’ contractual agreement by failing to

provide in-person education services for the entirety of the Spring Semester 2020. The

provisions of the contract breached by Defendant include, but are not limited to, the provision

setting forth the details of in-person educational services as described in the Spring Semester

2020 Course Catalog. The Spring Semester 2020 Course Catalog indicated classes would be

administered in an in-person, on-campus setting. The Course Catalog did not make any

reference to the administration of these courses in an online format.




                                                18
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 19 of 24




       59.      Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above by failing to provide in-person educational

services from March 12, 2020 through the end of the Spring 2020 semester. Defendant has

retained monies paid by Plaintiffs and the Class for their Spring Semester 2020 tuition and fees,

without providing them the benefit of their bargain.

       60.      Plaintiffs and members of the Class and Subclass have suffered damage as a

direct and proximate result of Defendant’s breach, including but not limited to being deprived of

the education, experience, and services to which they were promised and for which they have

already paid.

       61.      As a direct and proximate result of Defendant’s breach, Plaintiffs, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since The New School has not held in-person classes since March 12, 2020.

       62.      Defendant’s performance under the contract is not excused due to COVID-19.

Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

       63.      Therefore, Defendant should return a pro-rata share of the tuition and fees paid by

Plaintiffs and Class Members that relate to those in-person educational services that were not

provided after The New School shut down on or around March 12, 2020. In-person educational

services were not provided for approximately 50% of the Spring Semester 2020.




                                                 19
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 20 of 24




                                          COUNT II
                                      Unjust Enrichment
                    (On Behalf Of The Class And Subclass In The Alternative)

        64.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

        65.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

        66.     Plaintiffs and members of the Class and Subclass conferred a benefit on

Defendant in the form of monies paid for Spring Semester 2020 tuition and other fees in

exchange for certain service and promises. Tuition for Spring Semester 2020 was intended to

cover in-person educational services from January 2020 through May 2020. In exchange for

tuition monies paid, Class members were entitled to in-person educational services through the

end of the Spring Semester.

        67.     Defendant voluntarily accepted and retained this benefit by accepting payment.

        68.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

provided since The New School has not held in-person classes since March 12, 2020.

        69.     It would be unjust and inequitable for Defendant to retain the benefit conferred by

Plaintiffs’ and the Class Members’ overpayments.

        70.     Defendant should be required to disgorge all profits resulting from such

overpayments and establish a constructive trust from which Plaintiffs and Class Members may

seek restitution.




                                                 20
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 21 of 24




                                         COUNT III
                                         Conversion
                            (On Behalf Of The Class And Subclass)

       71.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       72.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       73.     Plaintiffs and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Semester 2020 tuition and fee payments to Defendant.

       74.     Defendant intentionally interfered with the rights of Plaintiffs, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       75.     Plaintiffs and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since The New School has not held in-person classes since March 12, 2020.

       76.     Defendant’s retention of the fees paid by Plaintiffs and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiffs,

Class and Subclass members of the benefits for which the tuition and fees paid.

       77.     This interference with the services for which Plaintiffs and members of the Class

and Subclass paid damaged Plaintiffs and Class members in that they paid tuition and fees for

services that will not be provided.

       78.     Plaintiffs, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided since




                                                21
        Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 22 of 24




The New School has not held in-person classes since March 12, 2020.

                                             COUNT IV
                                      Money Had And Received
                                (On Behalf Of The Class And Subclass)

       79.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       80.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       81.     Plaintiffs and members of the Class and Subclass paid monetary funds to

Defendant for tuition and fees for the Spring Semester 2020.

       82.     Defendant has retained the monies paid by Plaintiffs and members of the Class

and Subclass for the Spring Semester 2020 while not providing in-person educational services,

activities, opportunities, resources, and facilities for which those monies were paid.

       83.     Defendant is in possession of and holds money that belongs to Plaintiffs and the

members of the Class and Subclass in equity and good conscience.

       84.     Defendant has been unjustly enriched by its retention of the funds Plaintiffs and

the members of the Class and Subclass paid Defendant for tuition and fees, and it is

unconscionable for Defendant to retain funds to which it is not entitled.

       85.     Defendant’s unlawful retention of Plaintiffs’ and Class Members’ and Subclass

Members’ funds has damaged Plaintiffs and the members of the Class.

Defendant owes Plaintiffs and members of the Class and Subclass for money had and received,

including, but not limited to, the amount of Plaintiffs’ and Class Members’ and Subclass

Members’ pro-rated tuition and fees for the Spring Semester 2020




                                                 22
       Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 23 of 24




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

seeks judgment against Defendant, as follows:

               (a)     For an order certifying the Class and Subclass under Rule 23 of the
                       Federal Rules of Civil Procedure and naming Plaintiffs as representatives
                       of the Class and Subclass and Plaintiffs’ attorneys as Class Counsel to
                       represent the Class and Subclass;

               (b)     For an order finding in favor of Plaintiffs and the Class and Subclass on all
                       counts asserted herein;

               (c)     For compensatory and punitive damages in amounts to be determined by
                       the Court and/or jury;

               (d)     For prejudgment interest on all amounts awarded;

               (e)     For an order of restitution and all other forms of equitable monetary relief;

               (f)     For injunctive relief as pleaded or as the Court may deem proper; and

               (g)     For an order awarding Plaintiffs and the Class and Subclass their
                       reasonable attorneys’ fees and expenses and costs of suit.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs demand a trial by jury of any and all issues in this action so triable of right.


Dated: September 2, 2020                       Respectfully submitted,

                                               BURSOR & FISHER, P.A.

                                               By:     /s/ Philip L. Fraietta
                                                          Philip L. Fraietta

                                               Philip L. Fraietta
                                               Alec M. Leslie
                                               888 Seventh Avenue
                                               New York, NY 10019
                                               Telephone: (646) 837-7150
                                               Facsimile: (212) 989-9163
                                               Email: pfraietta@bursor.com
                                                       aleslie@bursor.com



                                                 23
Case 7:20-cv-03811-KMK Document 14 Filed 09/02/20 Page 24 of 24




                            BURSOR & FISHER, P.A.
                            Sarah N. Westcot (pro hac vice app. forthcoming)
                            2665 S. Bayshore Drive, Suite 220
                            Miami, FL 33133
                            Telephone: (305) 330-5512
                            Facsimile: (305) 676-9006
                            Email: swestcot@bursor.com

                            Attorneys for Plaintiffs




                              24
